Case: 15-12129     Date Filed: 10/15/2015   Page: 1 of 3


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          __________________________

                                 No. 15-12129
                             Non-Argument Calendar
                          __________________________

                      D.C. Docket No. 1:14-cv-24413-FAM

JORGE GUTIERREZ,
CYNTHIA RECONDO,
and other similarly situated individuals,
MANFRED ARAUJO,
RICARDO QUINONES,
YOANNY RODRIGUEZ,
JOHN C. AHEARN,
JIMMY VAZQUEZ,


                                                             Plaintiffs - Appellants,

ERNESTO NUEVO, et al.,

                                                                          Plaintiffs,

                                       versus

CABLE EQUIPMENT SERVICES, INC.,
CHARLES F. APPLEDOORN, individually,

                                                             Defendants - Appellees.
              Case: 15-12129     Date Filed: 10/15/2015   Page: 2 of 3


                          __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                        __________________________

                                 (October 15, 2015)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      This appeal challenges the District Court’s order of May 11, 2015, granting

defendants summary judgment on plaintiffs’ Fair Labor Standards Act, 29 U.S.C.

§§ 201-219, claims on the ground that plaintiffs were not employees covered under

the Act. Doc. 61. Plaintiffs admitted many of the material facts in the case when

they failed to respond in any way to defendants’ requests for admissions. In

opposing defendants’ motion for summary judgment, plaintiffs filed declarations

containing assertions purportedly contrary to their earlier admissions, but they did

not explain why the assertions were contrary to such admissions or seek any relief

from their admissions.

      Plaintiffs contend that they did seek relief from their admissions in their

response to defendants’ motion for summary judgment. Their response, they

submit, “constituted a valid request to withdraw or amend any facts that had been

automatically deemed admitted pursuant to Fed. R. Civ. P. 36,” and the “District

Court ‘was required to analyze Plaintiffs’ request as to whether withdrawal or

                                          2
              Case: 15-12129     Date Filed: 10/15/2015    Page: 3 of 3


amendment [of the admitted facts] would have subserved the presentation of the

case’s merits, and whether it would have prejudiced Defendants.” Appellants’ Br.

at 12. Plaitiffs seek the vacation of the summary judgment and a remand of the

case so that the District Court can conduct such analysis. We are not persuaded.

      We find no error in the District Court’s consideration of the facts admitted

via plaintiffs’ failure to respond to the requests for admissions. There is no

material issue of fact for submission to a jury in this case. Summary judgment was

appropriate and was due to be granted.

      AFFIRMED.




                                          3